                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PAUL D. YAZZIE,

                  Plaintiff,

v.                                                                    No. CV 19-503 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

                  Defendant.

                    ORDER TO SEAL ADMINISTRATIVE RECORD

       THIS MATTER is before the Court on Defendant Commissioner’s Unopposed

Motion to Seal Administrative Record (the “Motion”), (Doc. 14), filed September 6, 2019.

The Court, having read the Motion and noting it is unopposed, finds the Motion is well-

taken and shall be GRANTED.

       IT IS HEREBY ORDERED that the administrative record lodged by Defendant

Commissioner in the above-referenced case shall be permanently sealed. Access to the

administrative record shall be limited to the Court and the case participants only.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
